Citation Nr: 1621150	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  09-43 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES


1.  Whether the reduction in rating from 10 percent to noncompensable for right knee patellofemoral pain syndrome effective from June 1, 2009 was proper.
 
2.  Whether the reduction in rating from 10 percent to noncompensable for left knee patellofemoral pain syndrome effective from June 1, 2009 was proper.

3.  Entitlement to an increased rating for right knee patellofemoral pain syndrome. 
 
4.  Entitlement to an increased rating for left knee patellofemoral pain syndrome.

5.  Entitlement to an initial compensable evaluation for hypertension. 


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1981 to April 1994 and from August 1994 to January 2005.

These matters come to the Board of Veterans' Appeals (Board) on appeal from December 2008 and March 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In the December 2008 rating decision, the RO denied higher evaluations for bilateral knee and hypertension disabilities, and proposed to reduce the assigned 10 percent evaluation to noncompensable for each knee.  The March 2009 rating decision reduced the ratings for right and left knee disabilities from 10 percent to noncompensable, effective from June 1, 2009.

In July 2014, the Board remanded the matters on appeal to the RO (via the Appeals Management Center (AMC)) for additional development, to include providing the Veteran with new VA examinations to evaluate the severity of his disabilities, and to issue a supplemental statement of the case (SSOC).  A review of the record reflects substantial compliance with the Board's 2014 remand instructions, and further development is not needed.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

On remand, in a February 2015 rating decision, the RO increased the Veteran's evaluation to 10 percent for each knee, effective January 6, 2015.  Applicable law mandates that when a veteran seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  Since higher evaluations than 10 percent are available for the Veteran's bilateral knee disabilities, the claim remains in controversy and is still properly for adjudication before the Board.


FINDINGS OF FACT

1.  The Veteran's service-connected left and right knee disabilities were not rated as 10 percent disabling for more than five years when the RO reduced the rating to 0 percent. 
 
2.  The RO's March 2009 decision reducing the Veteran's left and right knee disabilities ratings was made based on one examination and without objective findings that the Veteran's disabilities had actually improved since his prior January 2005 VA examination, which formed the basis for the award of his 10 percent ratings.
 
3.  Throughout the pendency of appeal, the evidence of record shows that the Veteran's left knee disability is manifested by no more than limitation to 110 degrees on flexion and objective findings of painful motion.

4.  Throughout the pendency of appeal, the evidence of record shows that the Veteran's right knee disability is manifested by no more than limitation to 110 degrees on flexion and objective findings of painful motion.

5.  For the entire rating period on appeal, the Veteran's hypertension disability has been manifested by diastolic pressures less than 100mm/Hg and systolic pressures less than 160 mm/Hg, and it has not been manifested by a history of diastolic pressures greater than 100mm/Hg that required continuous medications to control.






CONCLUSIONS OF LAW

1.  The March 2009 rating decision reducing the Veteran's left knee disability rating from 10 percent to 0 percent disabling was not proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2015).
 
2.  The March 2009 rating decision reducing the Veteran's right knee disability rating from 10 percent to 0 percent disabling was not proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2015).

3.  The criteria for an evaluation in excess of 10 percent for left knee disability have not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).

4.  The criteria for an evaluation in excess of 10 percent for right knee disability have not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).

5.  The criteria for an initial compensable evaluation for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.31, 4.104, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

With regard to the restoration/propriety of a reduction appeals, the Board notes that such appeals stem from a 38 C.F.R. § 3.105(e) reduction, not a claim or application for benefits.  As such, it arises from an action initiated by the RO, not the Veteran. The regulations pertaining to the reduction of disability evaluations contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).  For this reason, the notice and assistance provisions of the VCAA do not apply to rating reductions.

As noted above, the claim for increased ratings for hypertension arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions such as the propriety of the assigned rating, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  Consequently, further discussion of the VCAA's notification requirements with regard to this claim is unnecessary.

With respect to the increased ratings for bilateral knee disabilities, a letter dated in July 2008, the RO advised the Veteran of the evidence needed for claim substantiation and explained what evidence VA would obtain or assist in obtaining and what information or evidence the claimant was responsible for providing.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records and VA outpatient treatment records have been obtained and associated with the claims file. 

VA provided the Veteran with adequate medical examinations in November 2008 and January 2015.  The examinations were adequate because they contained a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  They also addressed the functional effects caused by the Veteran's disability, to include the effects on his occupation.  The Board finds that the VA examination reports are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The RO/AMC has substantially complied with the Board's 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of these issues has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran. 

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103.  

2.  Propriety of Rating Reductions

Disability rating are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  

Regulation 38 C.F.R. § 3.105(e) allows for a reduction in the evaluation of a service-connected disability when warranted by the evidence but only after following certain procedural guidelines.  First, there must be a rating action proposing the reduction, and the Veteran must be given 60 days to submit additional evidence and to request a predetermination hearing.  If a hearing is not requested, and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

For ratings which have been in effect for five years or more, the RO is to ensure the greatest degree of stability of disability ratings possible.  Those illnesses or disabilities subject to temporary or episodic improvement are not to be reduced on the results of any one examination, except in those cases where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  38 C.F.R. § 3.344(a).  Those provisions do not apply to ratings that have been in effect for less than five years.  Such disabilities are not considered to be stabilized, and are thus subject to improvement.  Reexamination disclosing improvement in those disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344(c). 

Additionally, in any disability rating reduction case, regardless of whether the rating has been in effect for five years or more, certain general regulations need to be considered.  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence shows an actual change in disability and whether examination reports showing change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that any improvement actually represents an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413 (1993); 38 C.F.R. §§ 3.344(c), 4.1, 4.2, 4.10, 4.13.  Moreover, if the examination report used to assess a Veteran's disability contains insufficient detail or is not supported by the pertinent evidence of record, it must be returned as inadequate for rating purposes. 38 C.F.R. § 4.2.

Initially, the Board concludes that VA has complied with the notification requirements applicable to the reduction of a disability evaluation.  Specifically, a December 2008 proposal informed the Veteran of the proposed reduction, the evidence, and reasons and bases for the proposed reduction.  A December 2008 letter accompanying the December 2008 proposal informed the Veteran of his right to submit additional evidence or argument and to present such evidence or argument at a personal hearing, pursuant to 38 C.F.R. § 3.105(e), (i).  The reductions, following the 60-day period to allow evidence to be submitted, were adjudicated in a March 2009 rating decision, the subject of this appeal.  In a March 2009 letter, the RO informed the Veteran that the reductions would take effect June 1, 2009.

Additionally, in this case, the Veteran's 10 percent ratings were in effect from February 1, 2005 to June 1, 2009, a period of less than 5 years.  Therefore, the provisions of 38 C.F.R. § 3.344(a) are not for application.  

The March 2005 rating decision shows that the Veteran was originally awarded 10 percent rating for each knee based on the findings of painful motion contained in the report of a January 2005 VA examination.  That examination shows diagnoses of bilateral knee pain and full range of motion with no evidence of pain on movement, but without additional limitation of motion after repetitive use.  There was no evidence of instability and x-ray films were negative for arthritis in the knees.  

The results of November 2008 VA examination formed the basis for the RO's March 2009 reduction of the Veteran's bilateral knee disability rating from 10 percent each to 0 percent each.  The November 2008 VA examination report shows a diagnosis bilateral patellofemoral pain syndrome that resulted in range of motion limited to 110 degrees on flexion, but with full range of motion on extension.  There was no evidence of painful motion, no additional limitation of motion on repetitive use, no evidence of functional impairment in either knee.  No other abnormalities were observed on clinical evaluation.  The Veteran complained that his bilateral knee disabilities were manifested by pain and stiffness that worsened with prolonged walking.  He reported that he was able to walk more than a quarter of a mile but less than a full mile because of his knees.  

In the November 2008 examination report, the VA examiner does not specifically address whether the Veteran's service-connected bilateral knee disabilities had improved since the previous January 2005 VA examination.  On the contrary, the November 2008 VA examiner made no mention of the findings in the January 2005 examination report.

Based on a careful review of the evidence of record, the Board finds that the reduction of the Veteran's 10 percent ratings was improper.  The Board is mindful that, in reducing the Veteran's rating, the RO weighed the results of the Veteran's November 2008 VA examination, which indicated that his service-connected bilateral knee disabilities did not meet the criteria for compensable ratings based on limitation of motion.  See 38 U.S.C.A. § 4.71a, Diagnostic Codes 5260, 5261.  However, in light of the Veteran's lay statements regarding functional impairment and objective evidence limitation of motion, as well as the confirmation of such in both prior and subsequent VA examinations, the Board finds that the RO did not consider all of the evidence in determining that a reduction was proper.
In this regard, the Board notes that even if the Veteran's knee disabilities do not warrant a compensable rating under the appropriate diagnostic codes based on limitation of motion, a minimum compensable rating (10 percent) may be assigned where there is satisfactory evidence of painful motion, despite the lack of radiographic evidence of arthritis.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011).  Here, the evidence of record does not demonstrate actual improvement in either of the left or right knee, as the Veteran experienced reduced range of motion (albeit, still not to a compensable degree) and he continued to report painful motion and functional limitation as result of his disabilities.  Consequently, the Board finds that the evidence of record was insufficient for the RO to reduce the Veteran's disability rating and, thus, that reduction was improper. 

Accordingly, the previously assigned 10 percent ratings for the Veteran's service-connected bilateral knee disabilities are restored as of the date of reduction on June 1, 2009.  The appeal is allowed to that extent.

3.  Increased Evaluations 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1 , 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found. Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R.  
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Bilateral Knee Disabilities

The Veteran filed his claim for increased ratings for his bilateral knees in June 2008.  He claimed that increased evaluations are warranted based upon his complaints of increased bilateral knee symptoms.  

A review of the Veteran's VA outpatient treatment records shows that he received treatment for his bilateral knee pain.  These records revealed that the Veteran complained of increased pain with prolonged walking and standing, especially at work.  He also complained of limitation of motion and painful motion.  There were no indications of ankylosis, non-union, malunion, dislocation, or instability.

As noted above, the Veteran was provided with a VA examination in November 2008.  The Veteran complained that his bilateral knee disability was manifested by pain and stiffness that worsened with prolonged walking.  He reported that he was unable to stand for more than a few minutes and he was able to walk more than a quarter of a mile but less than a full mile because of his knees.  He wore knee braces.  The Veteran reported that he had increased bilateral knee pain and stiffness after sitting for more than a few minutes, and he had to stand and stretch frequently at work.  He denied missing any work due to his knee disabilities.  Range of motion testing revealed flexion limited to 110 degrees and full range of motion on extension in both knees.  There was no evidence additional pain or loss of motion with repetition.  There was no evidence of ankylosis or instability, and x-ray film revealed no abnormalities.  The Veteran was diagnosed with bilateral patellofemoral pain syndrome. 

The Veteran was provided with an additional VA examination in January 2015.  The report shows diagnoses of patellofemoral pain syndrome in both knees.  The Veteran complained of pain on the anterior of the knee with prolonged standing.  The Veteran did not describe flare-ups in knee symptomatology.  On clinical evaluation, the Veteran had full range of motion from zero to 140 degrees in both knees, but the VA examiner observed that there was evidence of painful motion on flexion.  There was no evidence of ankylosis or additional loss of motion after repetition.  The Veteran had normal muscle strength in each knee and there was no evidence of muscle atrophy.  Instability testing was negative and x-ray films revealed no joint abnormalities.  It was noted that the Veteran had functional impairment due to his knee disabilities that limited his ability to stand for more than 30 minutes without a rest. 

The Veteran's right and left knee disabilities are currently rated as 10 percent disabling each.  His disabilities were previously rated under Diagnostic Code 5099-5019, a hyphenated diagnostic code that essentially rates on limitation of motion of the affected part of the body.  38 C.F.R. § 4.71a, Diagnostic Codes 5099, 5019.  The Veteran's bilateral knee disability is now rated under the Diagnostic Code 5260 for limitation of flexion with the General Rating Formula for Schedule of Ratings involving the Knee and Leg.  38 C.F.R. § 4.71a, Diagnostic Codes 5260.  

Separate evaluations for limitation of knee extension and flexion may be considered.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2005) (holding that where a knee disability manifests both limitation of flexion and limitation of extension, VA is to provide two separate ratings under Diagnostic Codes 5260 and 5261).  

For limitation of leg flexion, noncompensable, 10, 20, and 30 percent evaluations are assigned for flexion limited to 60, 45, 30, and 15 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  For limitation of leg extension, noncompensable, 10, 20, 30, 40, and 50 percent evaluations are assigned for extension limited to 5, 10, 15, 20, 30, and 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Additional ratings are available for the presence of ankylosis, instability, dislocation, or malunion.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5262.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating musculoskeletal disabilities, VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered when the limitation of motion does not met a compensable level, with or without any form of arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

Based on the above, the Board finds that the Veteran's bilateral knee disabilities have been manifest by no more than flexion limited to 110 degrees in both knees, which only meets the criteria for a 10 percent evaluation throughout the entire appeal period.  In order to warrant the next higher evaluation, the evidence must show a flexion limited to 30 degrees or less.  Accordingly, a higher evaluation than 10 percent based on limitation of flexion is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Separate or higher evaluations for limitation of knee extension may also be considered if the evidence showed such limitations as contemplated by the Schedule.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59990.  For limitation of leg extension, the evidence would have to show limitation to 10 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  However, throughout the period under appeal, no such limitation of motion more than 0 degrees has been shown and no evidence of painful motion was observed on range of extension.  In addition, the Veteran has not been shown to have any evidence of instability, ankylosis, dislocation, or malunion at any time pertinent to the present appeal.  As such, any further analysis under Diagnostic Codes 5256, 5257, 5258, 5262 is not warranted. 

Accordingly, for the entire period of appeal, the Board finds that the Veteran is only entitled to 10 percent evaluation for each knee based on limitation of flexion to 110 degrees.

The Board has considered whether staged ratings are warranted, but finds that they are not, as the evidence, including the Veteran's credible and probative statements, does not show that there are distinct periods of time where evaluations higher than 10 percent for either knee based on limitation of motion.  The evidence of record does not warrant ratings in excess of those assigned for the bilateral knee disabilities at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110.




Hypertension Disability

The Veteran is in receipt of a noncompensable rating for hypertension.  This disability is currently rated under 38 C.F.R. § 4.104, Diagnostic Code 7101, which provides disability ratings for hypertensive vascular disease.  The Veteran contends that his service-connected hypertension is worse than that contemplated by the disability rating currently assigned, and asserts that an increased rating is warranted.

Diagnostic Code 7101 provides a 10 percent rating for diastolic pressure predominantly 100mm/Hg or more, or; systolic pressure predominantly 160mm/Hg or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100mm/Hg or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110mm/Hg or more, or; systolic pressure predominantly 200mm/Hg or more.  For a 30 percent rating, diastolic pressure must be predominantly 120mm/Hg or more; and for a 40 percent rating, diastolic pressure must be predominantly 130mm/Hg or more.  Note (1) instructs that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm/Hg or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm/Hg or greater with a diastolic blood pressure of less than 90mm/Hg.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The Veteran filed his claim in June 2008.  Post-service VA treatment records show that the Veteran was first evaluated for high blood pressure in 2007, and he was diagnosed with hypertension in May 2007 based on a blood pressure reading of 136/94.  However, he was not prescribed medication to control his high blood pressure until March 2008.  VA treatment records show that the Veteran underwent a cardio consultation in July 2007, which shows his blood pressure reading was 150/84.  A December 2007 VA treatment record shows his blood pressure reading was 154/94, and it was advised that the Veteran return for follow-up appointments.  In March 2008, his blood pressure readings were: 140/99; 131/88; and 128/88.  The Veteran was prescribed medication to treat his high blood pressure.  Subsequent VA treatment records show that the Veteran's blood pressure reading measured 150/99 at most between 2008 and 2015. 

The Veteran was afforded a VA examination in November 2008 in conjunction with his claim.  He was noted to have been prescribed diuretics since June 2007 which he used continuously.  During the examination, his blood pressure was recorded as 143/100; 135/84; 128/88; and 131/88.  He was assessed with essential hypertension.  There were no significant functional effects on his occupation.

The Veteran was afforded another VA examination in conjunction with his hypertension in January 2015.  The examiner reported that the Veteran had no complications, symptoms, or side-effects of hypertension.  The Veteran's hypertension had not been continuously treated with medication since diagnosis. During the examination, the Veteran's blood pressure was recorded as 156/96 and 152/96.  The VA examiner noted that the Veteran did not have a history of a diastolic blood pressure elevation to predominantly 100 or more.  It was not felt that the Veteran's hypertension disability impacted his ability to work. 

Only one of the blood pressure readings during the appeal period, recorded in November 2008, reflects a diastolic pressure over 100mm/Hg.  There were no findings of systolic blood pressure readings over 160mm/Hg during the appeal period.  Therefore, the Board finds that the Veteran's hypertension is not manifested by diastolic pressures predominantly 100mm/Hg or more, or systolic pressures predominantly 160mm/Hg or more, such as to warrant a 10 percent disability rating.  38 C.F.R. § 4.104, Diagnostic Code 7101. 

The evidence of record demonstrates that the Veteran takes medication to control his hypertension, but he has not taken it continuously since he was assessed with hypertension in 2007.  In addition, only one of the blood pressure readings in the appeal period reflects a diastolic pressure reading higher than 100mm/Hg or more.  Therefore, the Board finds that the Veteran has not required continuous medication to control his hypertension and he does not have a history of diastolic pressures predominantly 100mm/Hg or more such as to warrant a 10 percent disability rating.  38 C.F.R. § 4.104, Diagnostic 7101 (2015). 
In short, the weight of the evidence demonstrates that the Veteran's hypertension is manifested by diastolic pressures predominantly less than 100mm/Hg and systolic pressures predominantly less than 160mm/Hg.  Additionally, while the evidence establishes that the Veteran requires medication to control his hypertension, the weight of the evidence does not demonstrate required continuous use of medication to control his hypertension with a history of diastolic blood pressure predominantly 100mm/Hg or more.  For these reasons, the Board finds that the weight of the evidence does not show that a compensable rating is warranted for hypertension, and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Other Considerations

The Board has also considered whether referral for an extraschedular rating is needed, and such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If his disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

In this case, the symptoms of the Veteran's bilateral knee disabilities are fully contemplated by the applicable rating criteria.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected bilateral knee disabilities, but the evidence reflects that those manifestations, namely the presence of a more substantial limitation of motion, instability, ankylosis, dislocation, malunion, are not present.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's bilateral knee disabilities, as the criteria assess social and occupational impairment to include addressing various limitations of motion.  Accordingly, referral is not required.

The symptoms of the Veteran's hypertension are also fully contemplated by the applicable rating criteria.  The rating criteria found in Diagnostic Code 7101 contemplate the Veteran's current and historical blood pressure readings and medication use during the appeal period.  38 C.F.R. § 4.104, DC 7101.  Because the Veteran's hypertension symptoms are contemplated by the rating criteria, and higher evaluations are available, a referral is not required.

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Neither the Veteran nor the evidence suggests unemployability due to service-connected disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, the evidence of record indicates the Veteran's bilateral knee disabilities negatively affect his ability to tolerate prolonged periods of standing or walking.  While the January 2015 VA examiner specifically indicated that the Veteran's knee disabilities did impact his ability to work, the examiner did not indicate that the disability would prevent the Veteran from performing any type of occupational task.  During both examinations, neither examiner indicated that the Veteran's hypertension had a significant impact on his ability to work.  Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the present appeal.







	(CONTINUED ON NEXT PAGE)
ORDER

Restoration of the 10 percent disability rating for a right knee disability as of the date of reduction, June 1, 2009, is granted, subject to the law and regulations governing the payment of monetary benefits.

Restoration of the 10 percent disability rating for a left knee disability as of the date of reduction, June 1, 2009, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for a right knee disability is denied.

Entitlement to a rating in excess of 10 percent for a left knee disability is denied.

Entitlement to a compensable disability rating for hypertension is denied.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


